UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6769


HENRY W. MARTIN, JR.,

                Plaintiff - Appellant,

          v.

CPT MYECHA MILEY,

                Defendant – Appellee,

          and

WILLIAM R. BYARS; JOHN R. PATE; ARTHUR A. JORDAN; MCKENNDLY
NEWTON; ROBERT E. WARD; JON OZMINT; DENNIS PATTERSON; DANIEL
MURPHY; DAVID M. TATARSKY; LT J. CARUJO; LT J. CARTER; ROBERT
ORR; LT JAMES RUMP; CAPTAIN E. J. MILLER; DR. THOMAS BYNSE; LT
VARLEASE BLACK; CPL L. JENKINS; M. HUDSON; S. SINGLATON, DHO;
CPL T. SIMPSON; MR. MCQUEEN; P. SMITH; A. HOLLMAN; HELEN
FREEMAN; THOMAS SCOTT; CPT E. JAMES; TANYA A. GEE; V. CLAIRE
ALLEN; JOHN C. FEW; WAYNE C. MCCABE; JILL BEATTIE; JEANNETTE
MACK; FRANCINE BAUCHMAN; PATTY BRITT POSEY; JAMES S. SLIGH, JR.;
DR. ROWLAND; GREGORY S. LINE; CHARLOTTE SMITH; ELLEN GOODWIN;
RUSSELL RUSH; JIM CROSBY; SUSAN BARDEN; VIRGINIA CROCKER; PAM
SMITH; LAKETA DIKA; DEBORAH B. DURDEN,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cv-03516-TMC)


Submitted:   July 23, 2015                  Decided:   July 28, 2015
Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry W. Martin, Jr., Appellant Pro Se. Michael D. Freeman, Sr.,
GRIFFITH, SHARP & LIIPFERT, LLC, Beaufort, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Henry W. Martin, Jr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        The

district court referred this case to a magistrate judge pursuant

to   28    U.S.C.    §    636(b)(1)(B)   (2012).       The     magistrate   judge

recommended that relief be denied and advised Martin that failure

to file timely objections to this recommendation could waive

appellate     review      of   a   district    court   order    based    upon   the

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                 Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).         Martin has waived appellate review by failing to

file      specific       objections    after     receiving      proper    notice.

Accordingly, we dismiss the appeal.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                         3